Name: Commission Regulation (EC) NoÃ 97/2008 of 1 February 2008 fixing a complementary quantity of raw cane sugar originating in the ACP States and India for supply to refineries for the marketing year 2007/2008
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  agri-foodstuffs;  Asia and Oceania;  economic geography;  trade
 Date Published: nan

 2.2.2008 EN Official Journal of the European Union L 29/3 COMMISSION REGULATION (EC) No 97/2008 of 1 February 2008 fixing a complementary quantity of raw cane sugar originating in the ACP States and India for supply to refineries for the marketing year 2007/2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph of Article 29(4), Whereas: (1) Article 29(4) of Regulation (EC) No 318/2006 lays down that, during the 2006/2007, 2007/2008 and 2008/2009 marketing years and in order to ensure adequate supply to Community refineries, import duties on a complementary quantity of imports of raw cane sugar originating in the States referred to in Annex VI to that Regulation are to be suspended. (2) That complementary quantity should be calculated in accordance with Article 19 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2), on the basis of an exhaustive Community forecast supply balance for raw sugar. For the 2007/2008 marketing year, the balance indicated the need to import a complementary quantity of raw sugar so that the Community refineries' supply needs can be met. (3) Commission Regulation (EC) No 1545/2007 of 20 December 2007 fixing the complementary quantity of raw cane-sugar originating in the ACP States and India for supply to refineries in the period from 1 October 2007 to 30 September 2008 (3) fixed a first complementary quantity of 80 000 tonnes to meet the most urgent supply needs for the first months of the 2007/2008 marketing year. Within the framework of the Economic Partnership Agreements, the additional market access of sugar will be for the 2008/2009 marketing year only. Adequate supply of raw sugar for refining for the refining industry for the 2007/2008 marketing year therefore depends on the availability of complementary quantities. To ensure this supply, it is appropriate to open a supplementary quantity of complementary sugar of 120 000 tonnes for the marketing year 2007/2008. (4) This adequate supply of the refineries can only be guaranteed if the traditional export agreements between the beneficiary countries are respected. Therefore a breakdown between the beneficiary countries or group of countries is needed. For India, a quantity of 4 000 tonnes is opened. This brings India's complementary quantity for the 2007/2008 marketing year in line with its share of the total complementary quantity of the 2006/2007 marketing year. The remaining quantities should be fixed for the ACP States, which have collectively undertaken to implement between themselves procedures for the allocation of the quantities in order to ensure the appropriate supply of the refineries. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In addition to the quantities laid down in Commission Regulation (EC) No 1545/2007, a complementary quantity of 120 000 tonnes of complementary raw cane sugar in white sugar equivalent is fixed for the marketing year 2007/2008: (a) 116 000 tonnes expressed as white sugar originating in the States listed in Annex VI to Regulation (EC) No 318/2006 except India; (b) 4 000 tonnes expressed as white sugar originating in India. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Council Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). (2) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 371/2007 (OJ L 92, 3.4.2007, p. 6). (3) OJ L 337, 21.12.2007, p. 67.